ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
CSRA LLC                                   )         ASBCA No. 61638
                                           )
Under Contract No. DAAB07-03-D-B007 et al. )

APPEARANCE FOR THE APPELLANT:                        D. Joe Smith, Esq.
                                                      Jenner & Block LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Kara M. Klaas, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: February 7, 2020



                                                  DONALD E. KINNER             =;
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61638, Appeal of CSRA LLC,
rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals